Citation Nr: 0917175	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an upper 
body trauma, other than cervical spine disability, but to 
include seizures and headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1989 to 
January 1990.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from January 2002 and September 2002 rating 
decisions.

In May 2007, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which, pursuant to a July 2008 order, vacated the Board's 
decision and returned the Veteran's case to the Board for 
compliance with a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Court order to vacate the Board's decision was 
essentially premised on the fact that the Board, having 
relied on an November 2003 VA medical opinion, had not 
determined specifically whether the VA examination had been 
adequate for rating purposes.  Although not specifically 
stated, implicit in the joint motion for remand was the fact 
that the parties to the joint motion for remand had concluded 
that the November 2003 VA examination was inadequate for 
rating purposes, because the examiner had not provided a 
sufficient rationale for his conclusion that the Veteran's 
seizure disorder was unrelated to the Veteran's time in 
service.

The Veteran was injured during a flag-football game in 
November 1989 while in service when he was struck from 
behind.  Service treatment records confirm that the Veteran 
sought treatment for chest/neck pains following the injury, 
reporting that it hurt to pick up his head.  The medical 
officer noted that the Veteran was hit from behind while 
playing football and had mildly hyper-extended his neck and 
impacted the ground with his chest.  The medical officer 
found that the Veteran had minimal swelling over the upper 
sternum and had full range of neck motion.  The Veteran was 
diagnosed with contusions.  However, there was no indication 
that the Veteran was ever unconscious, or received a 
concussion (although the Veteran asserts that he was knocked 
unconscious).  Following this treatment, no additional in-
service treatment/complaints about neck or head pain are of 
record.  The Veteran was discharged several months later, in 
January 1990, due to family problems.  

The Veteran reported that he experienced severe neck pain and 
throbbing headaches shortly after the football injury; and he 
maintains that his pain continued for 10 years.  In 1999, the 
Veteran began having seizures, and he was eventually 
diagnosed with a seizure disorder that continues to the 
present day.  

The Veteran has attributed these seizures to his football 
injury in service; and several VA treatment records have 
noted such a possibility.  For example, a January 2004 record 
notes that they may be related, and an October 2004 record 
notes that they were possibly related.  Alternatively, a 
private psychologist noted in June 2002 that the etiology of 
the Veteran's seizures was unknown. 

The Veteran underwent a VA examination in November 2003 in an 
effort to determine the etiology of his seizures and 
headaches.  The examiner reviewed the Veteran's claims file, 
and noted that the Veteran's first seizure occurred in 1999.  
The examiner diagnosed the Veteran with a seizure disorder of 
the tonic-clonic variety and with tension type headaches; but 
opined that it was unlikely that either the headaches or the 
seizure disorder was related to the Veteran's in-service 
injury.

The Veteran also submitted a private medical opinion dated in 
April 2007 who provided a lengthy discussion about how post 
traumatic epilepsy could appear several years after a head 
injury.  This private physician noted that the Veteran 
developed a seizure disorder 10 years after sustaining a head 
injury with loss of consciousness during service.  She 
explained that epileptic, post traumatic seizures were a 
well-recognized consequence of head injuries, and could 
develop in a delayed fashion, showing up months or even years 
after an injury.  She also noted that generally the risk of 
seizures was related to the severity of the head injury, but 
she stressed that even mild to moderate head injuries could 
still result in seizures.  She concluded that it was as 
likely as not that the Veteran's seizure disorder occurred as 
a result of the Veteran's head injury/traumatic brain injury 
suffered during service.

For reasons that need not be rehashed in this remand, the 
Board previously concluded that the VA examiner's opinion was 
more probative than the April 2007 private physician's 
opinion.  Given the discussion in the joint motion for 
remand, however, it is clear that an additional opinion 
should be obtained.

Additionally, in an August 2008 letter, the Veteran was 
advised by the attorney who represented him before the Court 
that he might want to submit his Social Security 
Administration (SSA) records.  The Court has held that 
relevant medical records from SSA pertaining to any original 
or continuing award of disability benefits should be 
requested and associated with the claims folder before a 
decision is rendered on the Veteran's claim.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, 
the Veteran's claim involves a seizure disorder, and the 
fully favorable decision was based in part on the Veteran's 
seizure disorder.  Unfortunately, only the fully favorable 
decision, and not the underlying medical records used to 
support the decision, is contained in the Veteran's claims 
file.  As such, VA is obliged to attempt to obtain and 
consider those SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
October 2004 to the present.

2.  Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response 
must be provided if records are not 
available.

3.  Then, schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should review it.  Any opinion 
offered must be supported by a full 
rationale.  The examiner should examine 
the Veteran and then provide an opinion 
as to whether it is as likely as not 
(50 percent or greater) that the 
Veteran's seizure disorder and/or 
headaches that began approximately 10 
years after his discharge from service 
is the result of his time in service, 
to include his in-service football 
injury.  In providing the opinion, the 
examiner must discuss the medical 
opinions from November 2003 and April 
2007 as discussed above.  

4.  Thereafter, re-adjudicate the claim 
on appeal.  If the Veteran's claim 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case which discusses 
all pertinent regulations and 
summarizes the evidence.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




